                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

BENJAMIN JOHN RODDEN                                                                   PLAINTIFF

v.                                Case No. 3:18-cv-00238-KGB

GREENE COUNTY JAIL, Staff                                                            DEFENDANT

                                              ORDER

       Before the Court are the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Jerome T. Kearney (Dkt. No. 4). Judge Kearney recommends that plaintiff

Benjamin John Rodden’s complaint be dismissed without prejudice. No objections have been

filed, and the deadline for filing objections has since passed. After careful consideration, the Court

finds no reason to alter or reject Judge Kearney’s recommendation.

       Therefore, the Court adopts the Proposed Findings and Recommendations in their entirety

as this Court’s findings of fact and conclusions of law (Dkt. No. 4). The Court dismisses without

prejudice Mr. Rodden’s complaint.

       It is so ordered this 24th day of January, 2020.


                                                      _________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
